Citation Nr: 0218840	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  98-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
residuals of a right ankle injury, with status post tendon 
transplantation, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher evaluation for a ganglion cyst 
of the right wrist, currently evaluated as zero percent 
disabling

3.  Entitlement to a higher evaluation for hemorrhoids, 
currently evaluated as zero percent disabling.  

4.  Entitlement to a higher evaluation for bilateral 
hearing loss, currently evaluated as zero percent 
disabling.  

(The issues of entitlement to service connection for a 
left ankle disability and for gout are the subjects of a 
later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1953 to May 
1973.

This appeal arises from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas which granted entitlement to service 
connection for residuals of a right ankle injury, ganglion 
cyst of the right wrist, hemorrhoids, and bilateral 
hearing loss.  This award was made effective from January 
27, 1997.  These disabilities were initially evaluated as 
zero percent disabling, except for the right ankle 
disability which was rated as 10 percent disabling.  The 
veteran appealed the evaluations of his service-connected 
disabilities.  By a rating decision of July 1998, the RO 
granted an evaluation of 20 percent for the right ankle 
disability, effective from January 27, 1997.  The veteran 
continued his appeal.

The veteran requested a hearing before the Board of 
Veterans' Appeals (Board) on his substantive appeal (VA 
Form 9) received in July 1998.  However, in August 2002, 
the veteran withdrew this request.

The Board is undertaking additional development on the 
matter of the veteran's claims for entitlement to service 
connection for a left ankle disability and gout, pursuant 
to authority granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 
2002).  See 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.

A review of the recent outpatient records discussing 
treatment of the residuals of the veteran's right ankle 
injury indicate that he has severe arthritic changes in 
the talo-navicular and tarsal joints of the right foot.  
These medical records imply that the arthritic changes in 
the veteran's right foot are related to his in-service 
right ankle injury and subsequent tendon repair.  The 
rating decisions regarding the right ankle injury reflect 
that the RO has not specifically determined whether the 
arthritic changes in the right foot joints are service-
connected.  The Board finds that the recent outpatient 
records raise an informal claim for entitlement to service 
connection for arthritic changes to the joints of the 
right foot.  See 38 C.F.R. § 3.155 (2002).  It is further 
determined that this issue in not properly before the 
Board at the present time and that it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence required for equitable decisions of the 
issues decided below has been obtained.

2.  Since January 27, 1997, the veteran's residuals of a 
right ankle injury, with status post tendon 
transplantation, have been characterized by no more than 
marked limitation of motion.

3. Since January 27, 1997, the ganglion of the veteran's 
right wrist has been asymptomatic.

4.  Since January 27, 1997, the veteran's hemorrhoids have 
been mild to moderate in degree without thrombosis or 
bleeding.

5.  Since January 27, 1997, the veteran's bilateral 
hearing loss is manifested, at its worst, by an average 
puretone threshold of 55 decibels and speech 
discrimination ability of 92 percent in the right ear, and 
average puretone threshold of 58 decibels and speech 
discrimination ability of 82 percent in the left ear.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent disabling is not 
warranted for residuals of a right ankle injury, with 
status post tendon transplantation, from January 27, 1997.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5003, 
5010, 5270-74 (2002).

2.  A compensable evaluation is not warranted for a 
ganglion cyst of the right wrist from January 27, 1997.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5003, 
5020, 5214, 5215 (2002).

3.  A compensable evaluation is not warranted for 
hemorrhoids from January 27, 1997.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.10, 4.14, 4.114, Code 5003 
(2002).

4.  A compensable evaluation is not warranted for 
bilateral hearing loss from January 27, 1997.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, 4.86, Code 6100 
(Effective prior to, and on June 10, 1999).  See also 62 
Fed.Reg. 25,202-10 (May 11, 1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  A thorough review of the claims file reveals 
that the development conducted by VA in this case fully 
meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991) and the new provisions of 
38 U.S.C.A. § 5103A (West Supp. 2002).  The Board also 
finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In a letter 
issued by VA in August 1999, the veteran was informed of 
the actions he must take and the type of evidence required 
in order to establish higher evaluations for his service-
connected disorders.  Specifically, the RO requested 
medical evidence and treatment records that would tend to 
show symptomatology warranting a higher evaluation.  This 
letter also notified the veteran of the development that 
would be completed by VA, including requesting pertinent 
evidence from his healthcare providers.  

In the statement of the case (SOC) and supplemental 
statements of the case (SSOC), VA specifically notified 
the veteran of the evidence that it had considered.  These 
documents also notified the veteran of the pertinent law 
and regulations and the RO's reasons and bases for denying 
his claims.  The SSOCs of April 2001 and July 2002 
specifically informed the veteran of the changes in law 
and regulation resulting from the enactment of the VCAA.  
Thus, the requirements of 38 U.S.C.A. §§ 5103(a) and 5103A 
have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service and post-service 
military medical records and VA treatment records.  The 
veteran has not identified any treatment from a private 
healthcare source.  The veteran was provided VA 
compensation examinations in May 1997.  The VA examiners 
noted an accurate medical history and reported that the 
veteran's medical records had been reviewed.  This reports 
also noted physical examination results with the 
appropriate diagnoses.  The examiner specifically 
commented on additional reductions in the veteran's 
functional ability due to flare-ups of symptomatology, 
pain, instability, incoordination, and repetitive use.  
See 38 C.F.R. § 4.40, 4.45, 4.59 (2002): see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board 
finds that the medical evidence currently of record is 
sufficient for an equitable determination at this time and 
further development of the medical evidence is not 
required under the provisions of 38 U.S.C.A. § 5103A.  As 
noted above, the veteran did request a hearing before VA, 
but withdrew this request in August 2002.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim 
regarding the initial evaluations of his service-connected 
disabilities.  38 U.S.C.A. 5103A.  In addition, as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself 
of those opportunities, appellate review is appropriate at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran underwent a military retirement examination in 
December 1972.  He complained of problems with his right 
ankle since the surgical repair of a talus dislocation, 
and mild piles that were asymptomatic at that time.  It 
was noted that the veteran had had a cyst removed from his 
right wrist when he was 26 and had no further 
complications.  He denied having any hearing loss.  On 
examination, the veteran's rectum, lower and upper 
extremities, and musculoskeletal system were normal.  
There was a surgical scar on the right ankle.  The summary 
of the veteran's defects included high frequency hearing 
loss.

The veteran was given a VA compensation examination in May 
1997.  He complained of constant pain in his right ankle 
that would become worse with prolonged walking or 
standing.  The veteran alleged that his right ankle 
prevented him from running and jogging.  He denied having 
any instability in the right ankle, and indicated that he 
took over-the-counter pain medication in order to help 
alleviate his symptoms.  The veteran also reported that he 
was not receiving ongoing medical treatment for this 
problem.  On examination, his gait and posture were 
essentially normal.  Passive range of motion in the right 
ankle was from 0 to 10 degrees dorsiflexion and from 0 to 
30 degrees plantar flexion.  The examiner indicated that 
pain on motion was visibly manifested by the veteran.  
Pain was noted during dorsiflexion from 10 to 15 degrees 
and in plantar flexion from 30 to 35 degrees.  Gait was 
unremarkable and there was no weight bearing abnormality 
in the right ankle.  No ankylosis, swelling, or varus or 
valgus angulation was found in the right ankle.  X-ray of 
the right ankle revealed osteoarthritic and post-traumatic 
changes.  The diagnoses included extensive and traumatic 
osteoarthritic changes involving the right ankle.

The veteran asserted that a ganglion cyst had recurred in 
his right wrist, while acknowledging that the cyst was 
totally asymptomatic.  On examination, there was a small 
ganglion cyst localized on the dorsum of the right wrist.  
It was not tender or painful to palpation.  The diagnosis 
was recurrent ganglion cyst.  

It was claimed by the veteran that he had flare-ups of 
hemorrhoids every three years.  His symptoms included 
bulging, pain, and itching; he denied any associated 
bleeding.  The veteran also denied any history of fecal 
incontinence or leakage.  He relieved his hemorrhoids with 
the use of over-the-counter ointment.  On examination, 
there were two small external hemorrhoids.  They were 
slightly prolapsed, but not thrombosed.  There was no 
bleeding or pain on palpation associated with the 
hemorrhoids.  The diagnosis was external hemorrhoids.

The veteran underwent a VA audiological evaluation in May 
1997.  He complained of hearing loss associated with 
exposure to noise during his military service.  
Audiometric testing revealed the following puretone 
thresholds in decibels:


HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
30
-
50
65
75
-
-
LEFT
-
25
30
-
50
65
85
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 55 
decibels.  In the left ear, the average was 58 decibels.  
Using the Maryland CNC word list, speech recognition in 
the right ear was 92 percent and in the left ear was 82 
percent.  The diagnosis was bilateral mild to severe 
sensorineural hearing loss.

A review of the veteran's post-service military medical 
records and VA treatment records reveals that he received 
treatment for numerous physical disorders from the 1980s 
to the early 2000s.  In June 1997, the veteran complained 
of right ankle pain with weight bearing.  He denied any 
paresthesia or swelling.  On examination, there was no 
erythema, swelling, or palpable tenderness.  His range of 
motion in the joint was "intact."  The assessment was 
right ankle pain (degenerative joint disease (DJD) versus 
post-surgical bony changes).  A right ankle X-ray of 
August 1997 showed DJD and probable cystic changes.  The 
assessment was moderate DJD.  In January 1998, the veteran 
complained of constant pain in his right ankle that was 
not relieved by anti-inflammatory medication.  On 
examination, there was very limited motion of both the 
right ankle and subtalar joint.  The examiner noted pain 
on motion in the right ankle joint and pain to palpation 
over the entire joint.  A right ankle X-ray noted a 
Watson-Jones procedure and arthritic changes in the 
tibiotalar joint.  The assessment included osteoarthritis 
of the right ankle.  A military treatment record of 
February 2000 revealed that the veteran had been fitted 
with an ankle brace.  The physician indicated that the 
veteran was very satisfied with this treatment and 
reported a decrease in his ankle pain and an increase in 
his ability to walk distances.  On examination, there was 
no instability in the right ankle.  The assessment was 
severe talo-navicular arthritis and mild to moderate right 
ankle arthritis.  

The veteran underwent a flexible sigmoidoscopy examination 
in April 1998.  This examination revealed a rosette of 
hemorrhoids.  A VA outpatient record of May 1998 notes 
that right ankle range of motion was from 0 to 60 degrees.  
The subtalar joint had only slight motion and the mid-
tarsal joints were rigid in a neutral position.  The 
impression was rigid foot following ligament 
reconstruction.  In November 1998, the veteran indicated 
that his right ankle was painful at times and painless at 
other times.  On examination, range of motion was from 10 
degrees dorsiflexion to 40 degrees plantar flexion.  There 
was also 5 degrees eversion and 5 degrees inversion.  
There was only slight mid-tarsal motion.  An outpatient 
record of May 1999 reveals that radiological studies of 
the right ankle found marked arthrosis of the talo-
navicular joint with only minimal arthritis of the ankle.  
X-ray reports of September 1999 note a hole in the lateral 
malleolus, which was suspected to have been the result of 
a Steinmann pin for "fracture purposes."  There was also 
spurring of the medial talus (secondary to a post-
traumatic right ankle arthritis), and traumatic changes 
involving the tarsal bones and right ankle.  In June 2002, 
the veteran reported that his right ankle had become quite 
symptomatic and he had difficulty walking at times.  On 
examination, the right ankle showed a palpable talar beak.  
There was only a "jog" of subtalar motion.  With the knee 
extended, the right ankle could only dorsiflex to the 
neutral position, and with the knee flexed, dorsiflexion 
was to 10 degrees.  The tendon repair was intact to 
palpation and stress.  The diagnoses included traumatic 
arthritis of the right ankle and contracture of the 
gastrocnemius muscle of the right leg.  Radiological 
studies of the right ankle taken in October 2002 found 
post-surgical changes that had not changed since May 1999.



Disability Evaluations

The veteran's claims for higher evaluations for residuals 
of a right ankle injury, ganglion cyst of the right wrist, 
hemorrhoids, and bilateral hearing loss are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with initial 
rating awards.  As such, separate ratings may be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must 
be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, and deformity or atrophy of 
disuse.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully 
noted.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. 
§ 4.14.  Rather, the veteran's disability will be rated 
under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area 
under different diagnostic codes that evaluate different 
functional impairments.

Residuals of a Right Ankle Injury.

The veteran has claimed that he has difficulty doing any 
activity that requires walking, and he has claimed that 
although his right foot has heel to toe motion, his right 
ankle prevents any side to side motion.  The veteran also 
has asserted that his physicians told him that there was 
bone to bone contact in the right ankle.  He has indicated 
that he walks with a limp and has had to give up bowling 
and golf due to his right ankle disability.  The veteran 
asserts that he had constant pain in his right ankle.  In 
October 1998, the veteran reported that he had been fitted 
for orthotics for his right foot and was being considered 
for fusion of the right ankle joint in an attempt to 
relieve his chronic pain.  In February 2000, he asserted 
that his physician had given him three options regarding 
his right ankle disability, wearing an ankle brace, 
receiving injections, or an operation.  The veteran 
reported that he had received good results using a brace 
and taking medication.

During the appeal period the veteran's residuals of a 
right ankle injury have been evaluated under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5271 as 20 percent disabling effective from 
January 27, 1997.  The maximum evaluation provided under 
Code 5271 is 20 percent for marked limitation of motion.  
As the highest evaluation under Codes 5003 (degenerative 
arthritis), 5010 (traumatic arthritis), 5272 (ankylosis of 
subastragalar or tarsal joint), 5273 (malunion of the os 
calcis or astragalus), and 5274 (astragalectomy) is 20 
percent, a higher evaluation cannot be assigned using 
those rating criteria.  In addition, there is no lay or 
medical evidence of instability in the right ankle.

A 30 percent evaluation can be awarded under Code 5270 for 
ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees.  
There is no diagnosis of record for ankylosis of the 
veteran's right ankle.  However, an outpatient record of 
June 2002 indicated that when the veteran's right knee was 
extended, his right ankle was fixed in dorsiflexion at the 
neutral position, or 0 degrees.  However, this examination 
did not indicate that the ankle was actually ankylosed or 
fixed in one position.  There was no indication in this 
examination that the ankle was not capable of plantar 
flexion with the leg extended.  As there is no lay or 
medical evidence that the veteran's right ankle is 
ankylosed or fixed in one position, an increased schedular 
evaluation cannot be awarded for anytime during the appeal 
period.

The Board acknowledges that the May 1997 examiner 
expressed opinions of significant loss of motion in the 
right ankle during periods of symptomatic flare-up, and 
this finding has been confirmed by subsequent outpatient 
records.  However, as the veteran is currently in receipt 
of the highest schedular evaluation for limitation of 
motion in an ankle joint, further consideration of 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 in respect to 
a schedular rating is not warranted.

Ganglion Cyst of the Right Wrist

The veteran has claimed that he has developed another 
ganglion cyst in his right wrist but has not alleged that 
this cyst is symptomatic in anyway. 

During the appeal period the veteran's ganglion cyst of 
the right wrist has been evaluated under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5020 as zero percent disabling, effective from 
January 27, 1997.  Code 5020 provides that synovitis is to 
be rated on limitation of motion of the affected part.  
Code 5214 provides ratings for ankylosis of the wrist and 
Code 5215 provides ratings for limitation of motion of the 
wrist.  As both the lay and medical evidence indicates 
that although the veteran has a ganglion cyst of the right 
wrist, it is asymptomatic.  Thus, a compensable evaluation 
cannot be awarded for anytime during the appeal period 
since the cyst does not cause any limitation of motion or 
ankylosis.  Nor is it shown to be painful or otherwise 
produce symptoms.  Thus, entitlement to a higher 
evaluation for ganglion cyst of the right wrist is not 
warranted.

Hemorrhoids

During the appeal period the veteran's hemorrhoids have 
been evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7336 as 
zero percent disabling, effective from January 27, 1997.  
In this regard, the Board notes that, during the pendency 
of this appeal, VA issued new regulations for evaluating 
diseases of the digestive system, effective July 2, 2001.  
66 Fed. Reg. 29,488 (May 31, 2001).  The Court has held 
that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
to provide otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
Fischer v. West, 11 Vet. App. 121 (1998).  The RO has had 
the opportunity to apply both the old and new criteria 
during the pendency of the appeal as indicated in the SOC 
and subsequent SSOCs.  In any event, the criteria at 
38 C.F.R. § 4.114, Code 7336 were not substantively 
changed.

According to Code 7336, external and internal hemorrhoids 
that are mild to moderate warrant a zero percent rating.  
A 10 percent evaluation is warranted when a hemorrhoid is 
large or thrombotic and irreducible with excessive 
redundant tissue and evidences frequent recurrences.  It 
was claimed by the veteran that he has had flare-ups of 
hemorrhoids every three years, with symptoms that include 
bulging, pain, and itching but no associated bleeding.  
The medical evidence during the appeal period notes two 
small external hemorrhoids in May 1997.  They were not 
thrombosed, and there was no bleeding or pain on palpation 
associated with the hemorrhoids.  In April 1998, a rosette 
of a hemorrhoid was found during a sigmoidoscopy.  Based 
on this lay and medical evidence, the Board finds that the 
veteran's hemorrhoids during the appeal period have not 
been large, thrombotic or irreducible.  Therefore, a 
compensable evaluation under the schedular criteria must 
be denied. 

Bilateral Hearing Loss

During the appeal period the veteran's bilateral hearing 
loss has been evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 
6100 as zero percent disabling effective from January 27, 
1997.  During the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  62 Fed.Reg. 
25,202-10 (May 11, 1999).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to provide otherwise and 
the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also Fischer v. West, 11 Vet. App. 
121 (1998).  The RO has had the opportunity to apply both 
the old and new criteria as indicated in the SOC and 
subsequent SSOCs.  In any event, the criteria at 38 C.F.R. 
§ 4.85, Tables VI, VIA, and VII were not substantively 
changed.  See 62 Fed. Reg. at 25,202.  

The provisions of 38 C.F.R. § 4.86 were substantively 
changed.  However, the audiometry results of May 1997 
indicate that this provision would not be applicable to 
the veteran's claim.  That is, the puretone threshold at 
each of the four specified frequencies is not 55 decibels 
or more; and while the puretone threshold at 1000 Hertz is 
30 decibels, the threshold at 2000 Hertz is less then the 
required 70 decibels.  Thus, the provisions of 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing loss 
are not pertinent to this claim.  As neither the Chief of 
a VA Audiology Clinic nor any of the veteran's examiners 
has certified that language difficulties or inconsistent 
speech audiometry scores make the use of both puretone 
average and speech discrimination inappropriate, 
consideration of either the old or new provisions of 
38 C.F.R. § 4.85(c) is not warranted.

The evaluation of hearing impairment is based on 
examinations using controlled speech discrimination tests 
together with results of puretone audiometry.  38 C.F.R. § 
4.85.  The results are charted on Tables VI, VIA, and VII.  
Thus, in order to assign an increased evaluation for his 
hearing loss, the veteran must demonstrate a decrease in 
percentage of speech discrimination and/or an increase in 
average puretone decibel loss.

Evaluating the test scores noted in May 1997 (using Table 
VI, 38 C.F.R. § 4.85) the veteran's right ear hearing 
acuity is at Level I and his left ear is at Level IV.  
This level of hearing loss, as reflected at Table VII of 
38 C.F.R. § 4.85, does not meet the criteria for a 
compensable evaluation.  Based on this analysis, neither 
the new nor the old rating criteria at 38 C.F.R. §§ 4.85 
and 4.86 are more favorable to the veteran and an 
increased evaluation must be denied.  There is no 
indication in the medical evidence that the veteran's 
hearing impairment has changed anytime during the appeal 
period.  

Extra-schedular Evaluations

The veteran has, in effect, contended that as his right 
ankle disability, ganglion of the right wrist, 
hemorrhoids, and bilateral hearing loss should be entitled 
to extra-schedular evaluations.  According to 38 C.F.R. 
§ 3.321(b)(1), in exceptional cases where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.

There is no lay or medical evidence that the veteran's 
right ankle disability; ganglion of the right wrist, 
hemorrhoids, or bilateral hearing loss has resulted in 
frequent periods of hospitalization in recent years.  The 
veteran has not alleged that his hemorrhoids have resulted 
in any reduction of his industrial adaptability and has 
specifically acknowledged that his ganglion cyst is 
asymptomatic.  The veteran has claimed that the residuals 
of his right ankle injury have produced a significant 
functional limitation and that his hearing loss is severe.  
However, the majority of the veteran's treatment in recent 
years has been for nonservice-connected joints.  
Specifically, treatment records during the 1990's reveal 
that his primary functional limitation was due to a hip 
disorder and resulted in a total hip replacement.  Both 
the lay and medical evidence indicates improvement in the 
veteran's functional ability since his hip replacement and 
the use of a brace and pain medical associated with his 
right ankle.  While the veteran's right ankle disability 
and bilateral hearing loss may have resulted in some 
interference with his industrial ability, there is little 
lay or medical evidence that this level of disability is 
not fully contemplated by the rating schedule.  In fact, 
the veteran has not provided any actual evidence that his 
service-connected disabilities have prevented him 
supporting an extraschedular rating for any of the 
disabilities at issue.  Thus, the Board finds that the 
residuals of a right ankle injury, ganglion of the right 
wrist, hemorrhoids, and/or bilateral hearing loss does not 
present such exceptional or unusual disability picture 
that it would render the application of the schedular 
criteria impractical.  

Conclusion

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against higher schedular 
evaluations or referral for an extra-schedular evaluation, 
the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent disabling for 
residuals of a right ankle injury, with status post tendon 
transplantation from January 27, 1997, is denied.

A compensable evaluation for a ganglion cyst of the right 
wrist from January 27, 1997, is denied.

A compensable evaluation for hemorrhoids from January 27, 
1997, is denied.

A compensable evaluation for bilateral hearing loss from 
January 27, 1997, is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

